[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-14381         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 1, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 5:09-cv-00362-RBP



GLENN ALLEN CORBETT,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                              versus

RODNEY MCABEE,
RICK BROWN,
Madison County Sheriff Deputies,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                            (June 1, 2012)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.
PER CURIAM:

      Glenn Corbett, proceeding pro se, appeals the district court’s dismissal of

his civil rights complaint filed pursuant to 42 U.S.C. § 1983. The district court

dismissed Corbett’s complaint for failure to comply with discovery obligations

and court orders. On appeal, Corbett argues the merits of his claim instead of any

reversible error in the district court’s dismissal.

      We typically review dismissal of a complaint for abuse of discretion. Equity

Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232,

1240 n.14 (11th Cir. 2009). However, issues not briefed on appeal by a pro se

litigant are deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008) (per curiam). Here, construing Corbett’s brief liberally, he has not even

tangentially argued error in the district court’s grounds for dismissing his

complaint. Having not addressed it, Corbett has abandoned the issue of the

district court’s dismissal, which is the only ruling on appeal.

      AFFIRMED.




                                            2